Citation Nr: 0008865	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-41 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to May 
1958 and from April 1965 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in April 1997, when 
it was remanded.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

In April 1997, the issue of entitlement to service connection 
for tinnitus was also Remanded by the Board.  In a December 
1999 rating decision, the RO granted service connection for 
tinnitus.  The RO also assigned the maximum rating for 
tinnitus under the rating schedule, 10 percent.  There is no 
record of disagreement with any aspect of this grant.  As 
there does not appear to be any outstanding question on this 
matter, the Board does not retain jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 1991).  

The issue was previously characterized as entitlement to 
service connection for chest pains, exertional angina.  
Review of the record shows that there have been various 
pertinent diagnoses and the veteran is actually seeking 
service connection for his current cardiovascular disability, 
by what ever diagnosis.  Pursuant to its duty to liberally 
construe claims, the Board construes the issue as entitlement 
to service connection for cardiovascular disability.  




FINDINGS OF FACT

1.  There is no evidence which connects the veteran's current 
cardiovascular diagnosis, cardiomegaly with first degree AV 
block, to chest pains, exertional angina, or any other 
disease or injury in service.  

2.  There is no evidence that cardiovascular disease was 
manifested to a degree of 10 percent or more during the first 
year after the veteran left active service.  

3.  Chronic cardiovascular abnormality was not identified 
during service.


CONCLUSION OF LAW

The claim for service connection for cardiovascular 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a cardiovascular disability, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for cardiovascular disease, may be granted if manifest to a 
degree of 10 percent or more degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, there are current diagnoses.  On the October 
1994 VA examination, diagnoses included angina.  On the 
October 1998 VA examination, the diagnosis was cardiomegaly 
and first degree atrioventricular (AV) block.  Cardiomegaly 
is hypertrophy of the heart; hypertrophy is the enlargement 
or overgrowth of an organ or part due to an increase in size 
of its constituent cells, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 268, 802 (28th ed. 1994) as quoted in 
Drosky v. Brown, 10 Vet. App. 251 (1997).  

As a retiree, the veteran was treated at a service department 
facility after he left active service.  In January 1990, he 
was seen for a refill of his heart medication - Procardia.  
The only objective cardiovascular finding was a blood 
pressure reading within normal limits.  See 38 C.F.R. § 4.104 
(1999), Note(1) following Code 7101 (1999).  The diagnosis 
was cardiac catheterization with coronary artery disease 
(CAD).  In the absence of abnormal findings, and particularly 
in the absence of any explanation enhancing a physician's 
findings, it is clear that the diagnosis was based solely on 
the recollection of the claimant.  A claimant's statements as 
to what a doctor told him are not competent evidence.  Warren 
v. Brown, 6 Vet App 4 (1993).  Further, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette (as to 
determination of well groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) , because a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  While diagnosis 
of CAD was made several times in 1990, the diagnoses are 
clearly based on what the veteran told the doctors and not on 
what the doctors found in the record or on examination.  The 
service medical records actually show that the cardiac 
catheterization had normal results.  

There were also clinical records containing an impression of 
hypertension and continuing to refill the veteran's 
medication.  These impressions were clearly based on the 
history given by the veteran and not on blood pressure 
readings or other findings at the time.  

There are other post service medical records, such as the 
July 1997 VA examination report which diagnosed a history of 
retrosternal chest pains and specified that there was no 
evidence of active cardiac disease at the time of the 
examination.  

It appears that cardiomegaly and first degree 
atrioventricular (AV) block is the only current competent 
cardiovascular diagnosis.  This is sufficient to meet the 
first requirement of a well grounded claim, evidence of 
current disability.  

The second requirement of a well grounded claim is evidence 
of disease or injury during service.  This requirement is met 
by the service medical records and the veteran's testimony at 
his RO hearing.  The service medical records show the veteran 
had chest pain in service.  The veteran's March 1996 RO 
hearing testimony of chest pain in service is also competent 
evidence of chest pain in service.  (Hearing transcript, 6 et 
seq.)  While a lay person may not have the medical expertise 
to diagnose his symptoms, he is competent to describe what he 
actually experienced.  

The third element of evidence required for a well grounded 
claim is evidence which connects a current diagnosis to 
disease or injury in service.  Such evidence must come from a 
qualified medical professional with the training and 
experience to link symptoms or diagnosis in service to a 
current disability.  

The only diagnosis of cardiomegaly and AV block comes on the 
October 1998 VA examination.  The doctor did not link those 
diagnoses to disease or injury during service.  No physician 
or other medical professional has linked those diagnoses to 
disease or injury in service.  

Neither the October 1998 VA examiner nor any other medical 
professional has linked symptoms continuing since service to 
the current diagnosis.  See 38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

The service medical records do not show a chronic 
cardiomegaly and AV block in service.  38 C.F.R. § 3.303(b) 
(1999).  No physician or other medical professional has 
identified evidence of a chronic cardiomegaly and AV block in 
service.  

No physician or other medical professional has identified 
manifestations of chronic cardiovascular disease during the 
year after the veteran retired from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The evidence shows that the veteran experienced chest pain in 
1983.  There were various initial possible diagnoses.  
Extensive tests were done.  These included an 
electrocardiogram, treadmill test, thallium stress scan, and 
coronary angiography.  Test results were normal.  In 
September 1983, the veteran was referred for a consultation 
with a provisional diagnosis of cardiac ischemia.  The 
consultant noted the veteran had chest pain on running and an 
episode at rest.  The veteran was examined and test results 
reviewed.  The assessment was chest pain with a normal work-
up.  Further testing was recommended.  

In February 1984, the veteran was seen at the cardiology 
service, where it was noted that he had been started on 
Procardia in October 1983.  The veteran was examined and test 
results reviewed.  It was the assessment that the veteran had 
probable Prinzmetal's angina per the chart, symptomatically 
improved.  Procardia was continued.  

There was another complaint of chest pain in November 1984.  
The veteran was examined and the record reviewed.  The 
assessment was muscular chest pain.  A history of angina was 
noted.  

In April 1985, the veteran reported exertional chest pressure 
while on a 5-mile road march.  The assessment was that the 
veteran clinically had exertional angina.  Later that month, 
there was a complaint of vise like tightening of the chest.  
An electrocardiogram showed early repolarization but was 
otherwise normal.  The assessment was a probable angina.  

In October 1985, the veteran again was reported to be stable.  

In November 1985, it was reported that the diagnosis was 
esophageal spasm.  

A consultation sheet dated in April 1987 notes the veteran 
had been absolutely asymptomatic since May 1985.  The 
consultant considered it most important that there was  a 
normal coronary catheterization and other studies.  The 
assessment was that Procardia was given for a proposed 
esophageal spasm.  

The post service medical records show the veteran was treated 
at a service department facility.  There was no firm 
diagnosis of cardiovascular disease.  The veteran continued 
on Procardia.  At the March 1996 RO hearing, the veteran 
testified he was not taking medication.  At the July 1997 VA 
examination, he reported that he had not taken medication in 
2 years.  

As discussed above, the July 1997 VA examination found there 
was no evidence of active cardiac disease at that time.  The 
October 1998 VA examination found cardiomegaly and an AV 
block but did not link them to service.  Rather, it noted 
that the diagnoses in service were presumptive diagnoses and 
the post service evidence indicated there was no angina.  
That is, the opinion was to the effect that the current 
disability was not connected to diagnoses in service.  

In summary, there is no evidence from a competent source that 
there was a chronic disability during service.  There is no 
evidence from a competent source that a chronic 
cardiovascular disease was manifested in the first post 
service year.  There is no evidence from a competent source 
that the current disability is connected to disease or injury 
in service.  There is no evidence from a competent source 
that the current disability is connected to a continuity of 
symptoms.  As there is no evidence of a nexus between the 
current disability and disease or injury during service, the 
claim is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

As the threshold requirements of 38 U.S.C.A. § 5107(a) (West 
1991) are not met, the benefit of the doubt provisions 
applicable to weighing the merits of a well grounded claim do 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).  

The service personnel records show the veteran was awarded 
the Combat Action Ribbon.  The provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not provide assistance in meeting the 
§ 5107(a) threshold requirement that the veteran submit 
evidence of a well grounded claim.  Section 1154 does not 
assist the veteran in establishing that there is a connection 
between a claimed disability and disease or injury in 
service.  Medical evidence is required.  Cf. Kessel v. West, 
13 Vet. App. 9 (1999) (en banc), appeal docketed (Fed. Cir.): 
Arms v. West 12, Vet. App. 188 (1999).  

Lastly, the Board is aware that angina was diagnosed in 
service.  Therefore, the Board must consider whether there 
was a "chronic disease" during service.  38 U.S.C.A. § 1101 
(West 1991); 38 C.F.R. § 3.303 (1999).  Continuity of 
symptomatology is required only when chronicity may be 
legitimately questioned.  Our review reflects that there 
service records included some normal findings, differing 
diagnoses, and that a firm diagnosis was never established.  
Therefore, although angina was diagnosed, chronicity could be 
legitimately questioned.  Since chronicity was not 
established, the evidence must establish continuity of 
symptomatology.  As noted by the last VA examiner, the 
veteran does not have angina and continuity is refuted by the 
competent evidence.  In the absence of current angina 
disability, there can be no valid claim.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.  The rating decisions, statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the lack of evidence to support his claim in 
accordance with 38 U.S.C. 5103 (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for cardiovascular disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



- 10 -




- 1 -


